Citation Nr: 1808273	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal (GI) disability.

3.  Entitlement to service connection for residuals of hysterectomy.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to increases in the (10 percent prior to June 11, 2014, and 30 percent from that date) staged ratings assigned of  for nephrolithiasis.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to September 1978.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a September 2012 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  [A May 2014 rating decision increased the rating for PTSD to 30 percent, effective January 31, 2012, and an August 2017 Decision Review Officer (DRO) decision increased the rating for nephrolithiasis to 30 percent, effective June 11, 2014; as these grants did not represent total grants of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record. In April 2016 the matters were remanded for further development. 

The issues of service connection for a GI disorder and for residuals of hysterectomy and seeking increases in the ratings for nephrolithiasis are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran's PTSD was an etiological factor for her development of hypertension. 
2.  Prior to December 29, 2014, the Veteran's PTSD disability picture was manifested by symptoms no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; from that date, the PTSD is reasonably shown to be manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  Service connection for hypertension, as secondary to service-connected PTSD, is warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The Veteran's PTSD warrants staged ratings 30 percent (but not higher) prior to December 29, 2014, and (an increased) 50 percent (but not higher) from that date. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims. However, inasmuch as this decision grants service connection for hypertension, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Regarding the ratings for PTSD, as the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased 
initial rating; and an August 2017 supplemental SOC (SSOC) readjudicated the matter after further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

At the July 2015 Travel Board hearing, the Veteran was advised of the criteria for establishing entitlement to higher ratings for PTSD.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Following the hearing the case was remanded for development to assist her in substantiating her claim. 

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  A VA PTSD examination was conducted in September 2012.  The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 
38 C.F.R. § 3.159 (c)(4).  

Service Connection for Hypertension

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  A disease diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is claimed); (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service .  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension). 38 U.S.C. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309 (a), service connection may be established by showing continuity of symptomatology.  see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), 

To substantiate a claim of secondary service connection there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. §  3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that her hypertension began on active duty, indicating that when she was pregnant, her attending physician put her on bedrest several times because her blood pressure was elevated.  Both of her daughters were born during active duty. 

The Veteran's service treatment records (STRs) show that her blood pressure was 118/76 on service induction examination in August 1970; an August 1978 STR notes an elevated blood pressure of 138/100 while in labor with her daughter; and on service separation examination in April 1978 her blood pressure was 98/60. Hypertension was not diagnosed in service.

In a September 1986 letter, the Veteran requested assistance for high blood pressure from VA. 

A May 1997 private treatment record notes a medical history of hypertension.  A December 1997 private treatment record notes a blood pressure reading of 130/84. 

On September 2012 VA kidney examination, it was noted that the Veteran did not have hypertension due to renal dysfunction or caused by any kidney condition.

At the July 2015 Travel Board hearing, the Veteran testified that she had hypertension in service when she was pregnant with her two girls, and her blood pressure was so high that she had "a lot of headaches and stuff" and that she was taken off from work for 8 weeks at a time.  She also reported that she took blood pressure medicine since her discharge from service. 

On June 2017 VA examination, the Veteran described blood pressure elevations when she was pregnant in service.  She indicated that after  pregnancy, she no longer had hypertension and did not take blood pressure medications during the remainder of her time in service, and that she began treatment with medication after service.  Upon review of the record, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by active duty service.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by her service-connected nephrolithiasis because there is no link between nephrolithiasis and hypertension.  However, the examiner also opined that it was at least as likely as not that the Veteran's hypertension was caused or aggravated by her service-connected PTSD, and included rationale for the opinion.  

The Board finds that competent (medical) evidence reasonably shows that the Veteran's current hypertension was caused or aggravated by her service-connected PTSD.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the medical opinion by the VA examiner in June 2017- which the Board finds no reason to question, as such opinion is supported by adequate rationale) supports that the Veteran's PTSD is an etiological factor for the development of the hypertension she is now shown to have.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board finds that the requirements for substantiating a claim of secondary service connection are met, and that service connection for hypertension as secondary to PTSD is warranted.

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.
§ 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations determinations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the appeal is from the initial rating assigned with a grant of service connection, the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown. Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's PTSD has been assigned a rating of 30 percent under the General Rating Formula for Mental Disorders (General Rating Formula).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from a psychiatric disorder under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms listed in the General Rating Formula for Mental Disorders.  Instead, VA must consider all symptoms of a claimant's condition that affect occupational and social function.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).
[Under revisions to the governing regulation (38 C.F.R. § 4.130) VA has endorsed use of American Psychiatric Association's DSM-5, which did not incorporate use of GAF scores to identify levels of disability.  Discussion of such scores is appropriate here as the period for consideration preceded VA's adoption of DSM-5.]  

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background

In a June 2012 statement the Veteran related that she took medication for anxiety and insomnia; had nightmares and heard babies cry when she was trying to sleep; had interrupted sleep; did not have as many recurrences of intrusive memories as when she was married, but had no sex life anymore (sex was the main trigger for the intrusive memories); had panic attacks more than 3 times per week; lived in a high state of anxiety that was relieved only with activities that are mentally and/or physically demanding; worked  "all the time"; and when she was alone with time to think, she was sad, but tried very hard to look at the positive things in life.

On September 2012 VA PTSD examination, the Veteran reported intrusive, trauma-related thoughts, mostly when she was by herself, elevated anxiety and depressed mood when those thoughts occurred, and that she stayed active in order to avoid those thoughts (including going out to work in her flower beds for hours).  She denied trauma dreams, but often woke up hyperaroused without remembering the content of the dream, and had some sleep disturbance with initial and middle-of-the-night insomnia.  She reported conversational avoidance, no irritability, and that she got along well with others.  She had no difficulty concentrating, mild hypervigilance (with minimal impact on functioning), would not go out at night by herself, and did not have suicidal ideation.  On  Minnesota Multi-phasic Personal Inventory (MMPI) the Veteran noted that she was happy most of the time, did not worry, and did not feel anxiety most of the time. She reported that when she was sad, visiting with friends could always pull her out of the sadness.  She continued to maintain close relationships with family members and her three children, had friends at church and work, had no problems at work, and described adequate reliability and productivity.  She reported that she was very sociable and made friends quickly, enjoyed social gatherings and the excitement of a crowd, and that she was less able to work now than in the past.  The examiner indicated that the Veteran's occupational and social impairment with regard to PTSD was best summarized as occupational and social impairment due to mild or transient symptoms such as depressed mood, anxiety, and chronic sleep impairment.  The GAF score was 61. 

A February 2013 VA treatment record notes a GAF score of 60. 

March 2013 to September 2013 VA PTSD treatment records note that the potential goals for treatment included reducing anxiety related to interpersonal interactions, improving sleep quality, and decreasing auditory hallucinations.  The records note essentially that the Veteran was neatly groomed with appropriate hygiene, alert and
oriented, had clear speech, maintained good eye contact, had good judgment and insight, and had agitated mood and appropriate affect.  Initially, the records note that the Veteran reported occasional auditory hallucinations of a baby crying, but auditory hallucinations are not noted in later treatment records.  The Veteran denied suicidal and homicidal ideation throughout. 

On December 2014 Disability Benefits Questionnaire (DBQ), the Veteran reported that she lived alone and continued to work for the government.  She avoided trigger thoughts and activities, had diminished interest in activities, and a feeling of detachment or estrangement from others.  She reported a restricted range of affection, difficulty falling/staying asleep, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, speech intermittently illogical, difficulty in establishing & maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The GAF score was 55.  The provider indicated that the Veteran's occupational and social impairment with regard to PTSD was best summarized as occupational and social impairment with reduced reliability and productivity.

On December 29, 2014 private psychiatric examination, it was noted that the Veteran stopped VA psychiatric treatment in September 2013.  She reported that she worked full-time for the government and denied any interpersonal problems on the job or leaving jobs because of emotional or behavioral factors.  She reported that flashbacks (occurring about 15 times in the last month) impaired her employment and situations involving sexual harassment continually upset her because they brought back unwanted memories of rape, but  that she was able to put the thoughts aside by reading the Bible.  She reported severe distressing dreams of the stressor event and that she kept the door in her office locked.  She reported that she avoided trigger stimuli, people, places, and activities (she went out as little as possible, though family and church was ok).  She reported loss of interest or pleasure in usual activities, having no friends except people she knew at church, being unable to experience positive emotions especially toward men, mild arousal with irritability, and no reckless or self-destructive behavior.  She reported severe hypervigilance and startle responses, moderate problems with concentration and focus, severe insomnia, and marked social impairment.  She continued to work and reported no adverse impact on  employment, partially because she worked alone and partially because she used willpower to continue her regular activities.  The provider opined that the Veteran's PTSD symptoms were  moderate to severe and that she showed definite distress in functional impairment, but functioned satisfactorily with effort.  He also noted no suicide attempts or ideation, no obsessions, compulsions, or paranoid ideas, but hallucinations ("at night a baby crying") occurred most nights and lasted for five minutes.  The GAF score was 55.

At the July 2015 Board hearing, the Veteran testified that she still worked but was limited in her occupational functioning.  She reported that sometimes she locked her office door and did not let people in her office.  She did not go out at night by herself, and kept all of the doors of her house locked.  She did not meet people alone, and avoided being alone with a man.  She reported that at night she searched for a baby that was crying which caused disturbed sleep.  She reported that her PTSD had caused reduced reliability and productivity in her job because she was supposed to be at her desk working all the time, but sometimes she had to go "get her mind straight" which took away from her job (or she came in late to make sure others were there first).  

Analysis 

The Board finds that throughout prior to December 29, 2014, (the date of the private psychiatric examination), the Veteran's PTSD most closely approximated a disability picture consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by the criteria for the 30 percent rating assigned.  The disability picture presented did not reflect or suggest occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating.  Her symptoms, including impaired sleep , anxiety, and depressed mood were not shown to be of a severity consistent with the types of symptoms associated with the criteria for a 50 percent rating.  The Board notes her reports of what appear to be brief auditory hallucinations at night of a baby crying, however, those are not shown to have impacted on her reliability and productivity.  While the record suggests some anxiety and depressed mood, continued to maintain close relationships with family members and children, had friends at church and work, and described adequate reliability and productivity at work.  The GAF scores during this period of 60-61 reflect the higher end of moderate symptoms.  The evidence of record simply does not show that her PTSD resulted in occupational and social impairment with reduced reliability and productivity.

However, the Board further finds that from the December 29, 2014 date of a private psychiatric evaluation, the Veteran's PTSD disability picture is best characterized as approximating occupational and social impairment with reduced reliability and productivity warranting a 50 percent rating, see 4.7 (but not deficiencies in most areas, so as to warrant a 70 percent rating).  Her symptoms included: anxiety, sleep impairment, some difficulties with social relationships, and disturbances of motivation and mood.  She reported loss of interest in usual social activities, that she went out as little as possible (whereas previously she had enjoyed social gatherings), and that she had no friends except people she knew at church, frequent flashbacks , and nightly hallucinations of a baby crying.  The GAF scores of 55 on the December 2014 DBQ and December 2014 private PTSD examination are somewhat reduced from those previously shown, but still reflect moderate symptoms.  While she reported a greater degree of self-isolation at work, she has not indicated that it resulted in her work product being found deficient.  She has consistently maintained good family relations, and tended to activities of daily living herself.  Such symptoms and impairment simply do not reflect deficiencies in most areas, and do warrant a 70 percent rating.  

Accordingly, the Board concludes that the Veteran's PTSD warrants staged ratings no higher than 30 percent prior to December 29, 2014 and 50 percent (but no higher) from that date.  

ORDER

Service connection for hypertension, as secondary to PTSD, is granted.

A staged increased (to 50 percent, but no higher) rating is granted for the Veteran's PTSD, effective from December 29, 2014, and subject to the regulations governing payment of monetary awards; ratings for the PTSD in excess of 30 percent prior to December 29, 2014, and/or in excess of 50 percent from that date are denied.


REMAND

On June 2017 VA GERD examination, the examiner opined that it was less likely than not that the diagnosed disability was related to the Veteran's service.  He explained that she was had a current diagnosis of GERD, but there was no record to conclusively relate her GERD to military service because there were no records of GERD in service.  The provider did not discuss the relevance of such records as the November 1972 STR that notes three weeks of epigastric distress following meals, a November 1976 STR that notes an impression of "gastra," and a January 1978 STR that notes nausea.  The opinion also does not identify an alternate etiology for the claimed disability alleged.  It is therefore inadequate for rating purposes.  Another examination to secure an adequate opinion is necessary. See Stegall v. West, 11 Vet. App. 268 (1998).

On June 2017 VA gynecological examination, the examiner opined that the Veteran's hysterectomy was less likely than not related to her military service.  He explained that there were no records in service to support diagnoses of endometriosis or uterine prolapse (both diagnosed following discharge from service).  He explained that the time interval between the November 1972 sexual assault, February 1974 spontaneous miscarriage, and December 1974 pap smear findings and her 1997 hysterectomy made it unlikely that those events caused pathology that required the hysterectomy.  However, the examiner also noted that the Veteran became pregnant as a result of a 1972 sexual assault and that the pregnancy was terminated by an abortion.  He opined that if the abortion was late term, it could have been an early precipitating factor for her development of uterine prolapse.  The Board finds that while this thorough, well-reasoned opinion rejects other alleged factors as etiological factors for the hysterectomy, it endorses that the abortion she had following her rape in November 1972 may have been an etiological factor if it was late term (but that a more definitive opinion was not possible as the record did not reflect when the abortion was performed, i.e., whether it was late term).  The missing information may be available based on the Veteran's recollection of when the abortion was performed, confirmation whether the recollection is inconsistent with what is otherwise shown by the record, and comparison with records showing the rape occurred in November 1972.  Therefore, a more definite opinion may be possible, and development to enable such is necessary. 

The claim seeking an increase in the ratings for nephrolithiasis is inextricably intertwined with the rating to be assigned by the AOJ for the Veteran's hypertension.  The next higher, 60 percent rating, for nephrolithiasis, is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  Since service connection for hypertension has been granted, the rating assigned for hypertension will have bearing on the rating for nephrolithiasis. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for GI, gynecological, kidney, and hypertension disabilities since April 2017.

2.  The AOJ should then arrange for a gastrointestinal diseases examination of the Veteran to ascertain the nature and likely etiology of her current gastrointestinal disabilities. The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each gastrointestinal disability entity found/shown by the record (to include GERD).  

(b) Please identify the likely etiology for each GI disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated by, the Veteran's service?  If not, was it caused or aggravated by an already service-connected disability?

The examiner must explain the rationale for all opinions.  The rationale should include some discussion regarding the relevance, if any, of the GI complaints in service noted above.  If the disability is found to be unrelated to service, the examiner should identify the etiology considered more likely.

3.  The AOJ should elicit from the Veteran information (based on her recollection) regarding when the abortion that terminated her pregnancy resulting from her rape in November 1972 was performed.  Thereafter, the AOJ should arrange for the Veteran's record (with her response) to be returned to the June 2017 VA examiner (if available, forwarded to another gynecologist if not) for further review and an addendum medical opinion regarding the etiology of the pathology that required her hysterectomy.  The Veteran's record should be reviewed by the examiner for consistency with her recollection.  The opinion should provide responses to the following medical questions remaining:  :

(a) Based on the Veteran's recollection and what is shown in the record, was the Veteran's abortion that terminated her pregnancy following her rape a late term abortion?

(b) If it was a late term abortion, was it at least as likely as not an etiological factor for her development of the uterine prolapse that was part of the pathology requiring her hysterectomy?  

The examiner must explain the rationale for all opinions, .  

4.  The AOJ should implement the award of service-connection, assigning a rating and effective date.

5.  The AOJ should arrange for any further development suggested by the results of that sought above, and then review the record and readjudicate the Veteran's remaining claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


